DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                            VENET DESIR,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-3144



                         September 23, 2022

Appeal from the Circuit Court for Hillsborough County; Kimberly K.
Fernandez, Judge.

Venet Desir, pro se.

Ashley Moody, Attorney General, Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, BLACK, and LUCAS, JJ., Concur.


Opinion subject to revision prior to official publication.